        Case 2:17-cv-00944-JB-JHR Document 31 Filed 01/03/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DAVALOUS JAMON BROWN,

       Plaintiff,

v.                                                               No. 1:17-cv-944 JB/JHR

BRAD LUNSFORD, et al,

       Defendants.

                     ORDER GRANTING MOTION FOR EXTENSION

       This matter is before the Court on Plaintiff’s Motion for Extension (Doc. 25). Plaintiff

seeks an extension of the show-cause deadline established by the Order entered June 25, 2017 (Doc.

24). In that Order, the Court agreed to effectuate personal service on Defendant Barela pursuant

to 28 U.S.C. § 1915(d), but required Plaintiff to provide Barela’s current address or show cause

why the claims against that Defendant should not be dismissed. See Washington v. Correia, 546

F. App’x 786, 789 (10th Cir. 2013) (“[T]he onus [is] squarely on plaintiffs to track down the

whereabouts of defendants to effectuate service—rather than obliging courts to assist in this

endeavor—even when the plaintiffs are in prison.”) (unpublished). The instant Motion requests

an unspecified extension of time while Plaintiff investigates Barela’s whereabouts. See Doc. 25

at 2-3. The Court will give Plaintiff one more chance to provide Barela’s current address within

thirty (30) days of entry of this Order. If Plaintiff fails to timely comply, the Court will dismiss

all claims against Defendant Barela.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiff shall file a

response providing a current address for serving process on Defendant Barela.



                                             ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE
